Exhibit 99.1 For Immediate Release For More Information Contact: Barron Beneski (703)406-5528 Public and Investor Relations beneski.barron@orbital.com ORBITAL ANNOUNCES THIRD QUARTER 2 — Company Reports Record Quarterly Revenues and Operating Income — (Dulles, VA 18 October 2012) — Orbital Sciences Corporation (NYSE: ORB) today reported its financial results for the third quarter of 2012.Third quarter 2012 revenues were $372.9 million, up 9% compared to $342.2 million in the third quarter of 2011.Third quarter 2012 operating income was $31.3 million, an increase of 27% compared to $24.7 million in the third quarter of 2011. Net income was $19.5 million, or $0.33 diluted earnings per share, in the third quarter of 2012, compared to net income of $16.5 million, or $0.28 diluted earnings per share, in the third quarter of 2011.Orbital’s free cash flow* in the third quarter of 2012 was negative $20.8 million compared to positive $16.3 million in the third quarter of 2011. Mr. David W. Thompson, Orbital’s Chairman and Chief Executive Officer, said, “The company’s third quarter 2012 financial results set new records for revenues and operating income for a second consecutive quarter.This quarter’s financial results reflected strong growth in revenues, particularly for the launch vehicles segment, which grew by more than 20%, as well as increased operating income in all three business segments.” “During the quarter Orbital successfully carried out two launch vehicle and satellite missions and delivered another eight systems to customers for future missions.The company also completed several important milestones in the Antares rocket and Cygnus spacecraft programs, including the commencement of initial Antares operations at the Mid-Atlantic Regional Spaceport at Wallops Island, Virginia,” Mr. Thompson added. * “Free cash flow” is a non-GAAP financial measure.For additional details concerning this measure, please refer to the sections of this press release entitled “Cash Flow” and “Disclosure of Non-GAAP Financial Measure.” —more— Orbital Sciences Corporation s 45101 Warp Drive, Dulles, VA 20166 s 703-406-5000 Orbital Announces Third Quarter 2012 Financial Results Page 2 Financial Highlights Third Quarter First Nine Months ($ in millions, except per share data) Revenues $ Operating Income Net Income Diluted Earnings Per Share $ (1) \Net income and diluted earnings per share include a favorable nonrecurring income tax adjustment, which increased reported net income by $7.7 million, or $0.13 diluted earnings per share, in the first nine months of 2011. Revenues increased $30.7 million, or 9%, in the third quarter of 2012 compared to the third quarter of 2011.The revenue growth was due to a $24.2 million increase in the launch vehicles segment and an $8.0 million increase in the advanced space programs segment, partially offset by an $11.6 million reduction in the satellites and space systems segment.Intersegment revenue eliminations were $17.5 million in the third quarter of 2012, a decrease of $10.1 million compared to the third quarter of 2011, due to a lower level of activity on Antares launch vehicles for the Commercial Orbital Transportation Services (COTS) research and development program with NASA.The revenue growth in the launch vehicles and advanced space programs segments was primarily due to increased production work on the Commercial Resupply Services (CRS) contract with NASA.The reduction in satellites and space systems segment revenues was principally due to lower revenues from communications satellite contracts that are nearing completion. Operating income increased $6.6 million, or 27%, in the third quarter of 2012 compared to the third quarter of 2011, due to profit increases in all three business segments.Launch vehicles segment operating income increased primarily due to a profit improvement in the space launch vehicle product line.Satellites and space systems segment operating income increased mainly due to a profit improvement in the communications satellite product line.Advanced space programs segment operating income increased principally due to net favorable contract profit changes. Net income in the third quarter of 2012 was $19.5 million, or $0.33 diluted earnings per share, compared to $16.5 million, or $0.28 diluted earnings per share, in the third quarter of 2011.The company’s effective income tax rate was 33% in the third quarter of 2012 compared to 26% in the third quarter of 2011.The company’s effective tax rates in both periods reflect the timing of the recognition of federal research and development tax credits. —more— Orbital Announces Third Quarter 2012 Financial Results Page 3 Segment Results Launch Vehicles Third Quarter First Nine Months ($ in millions) % Change % Change Revenues $ $ 21% $ $ 11% Operating Income 79% 270% Operating Margin 6.6% 4.5% 6.7% 2.0% Launch vehicles segment revenues increased $24.2 million in the third quarter of 2012 compared to the third quarter of 2011 due to increased production work on Antares rockets for the CRS contract and increased activity on target launch vehicles, partially offset by decreased activity on missile defense interceptors. Segment operating income increased $4.1 million in the third quarter of 2012 compared to the third quarter of 2011 due to profit improvements on certain space launch vehicle contracts in addition to increased activity on Antares rockets and target launch vehicles, offset partially by decreased activity on missile defense interceptors.Segment operating margin increased principally due to the space launch vehicle contract profit improvements. Satellites and Space Systems Third Quarter First Nine Months ($ in millions) % Change % Change Revenues $ $ (8%
